823 F.2d 60
Sandra K. BEATTY, Appellant,v.CHESAPEAKE CENTER, INC., et al., Appellees.
No. 86-1176.
United States Court of Appeals,Fourth Circuit.
July 14, 1987.
Prior report:  818 F.2d 318 (4th Cir.1987)
ORDER

1
The appellees' petition for rehearing and suggestion for rehearing in banc were submitted to this Court.  In a requested poll of the Court, majority of the judges voted to grant rehearing in banc.


2
Accordingly, IT IS ORDERED that rehearing in banc is granted and this case shall be calendared for argument at the October session of Court.


3
IT IS FURTHER ORDERED that the appellees shall submit nine additional copies of the joint appendix, nine additional copies of appellees' supplemental appendix, and five additional copies of appellees' brief.  Appellant shall submit five additional copies of her brief and four additional copies of her reply brief.  All additional copies of the briefs and appendices shall be submitted on or before August 3, 1987, in the office of the Clerk.